DETAILED ACTION
1.	This office action is in response to the Application No. 16295764 filed on 10/13/2022. Claims 1-20 are presented for examination and are currently pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. 	The Applicant argued on page 9-10 of the Remarks that “Thus, it follows that Cao likewise fails to teach the more specific limitation of: "identifying a first subset [of at least first and second subsets] of the plurality of neural network components for replacement, wherein the identifying of the first subset of the plurality of neural network components comprises determining that the first subset of the plurality of neural network components prevent the performance level of the neural network from reaching a threshold quality level”.
	Chen has now been applied as a secondary reference because Chen teaches identifying, a first subset of the plurality of neural network components for replacement, (an insignificant node with little contribution to the overall system is identified and replaced by a new node without changing the model size, pg. 936, right col, first para.) 
	wherein the identifying of the first subset of the plurality of neural network components comprises; determining that the first subset of the plurality of neural network components prevent the performance level of the neural network from reaching a threshold quality level; (At each time step, the RBF (radial basis function neural network, abstract) weights are adapted using the MRLS and and the modeling performance is monitored. If the RBF network performs poorly despite the weight adaptation, pg. 936, right col, first para.; Then, we have the following criterion: an insignificant node is replaced with a new node, where Δ1 is a constant threshold which is set according to the performance requirement, pg. 938, left col, Eq. 12), So, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mahajan to incorporate the teachings of Chen for the benefit of achieving a very competitive performance by integratively employing a flexible model structure (pg. 946, right col, first para.) which is optimized using quantum particle swarm optimization algorithm (Chen abstract) 
	Also, Cao is still relevant because Cao teaches constructing, by at least a first processor, (classical feedforward neural network is implemented by a classical computer, pg. 7, last two para.)
	a neural network for classification of input data, (the goal is to train a neural network as a binary classifier to compute the function XOR(x1, x2) = x1 ⊕ x2 for any given input (x1, x2), pg. 11, second full para.)
	replacing the first subset of the plurality of neural network components of the neural network (Broadly speaking one could consider our quantum feedforward network a quantized version of a classical neural network where all of the neurons in the hidden layers of the classical network are replaced by quantum neurons, pg. 8, last para. to pg. 9 first para.). So, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Mahajan to incorporate the teachings of Cao for the benefit of reproducing a variety of classical neural network constructions while maintaining the ability to process superpositions of inputs and preserve quantum coherence and entanglement (Cao, abstract)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 6, 11, 12, 17 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Mahajan (“A quantum neural network approach for portfolio selection.”   International Journal of Computer Applications 29.4 (2011): 47-54.) in view of Chen et al. ("Online modeling with tunable RBF network." IEEE transactions on cybernetics 43.3 (2013): 935-947.) and further in view of Cao et al (Quantum Neuron: an elementary building block for machine learning on quantum computers, arXiv:1711.11240v1 [quant-ph] 30 Nov 2017) 

	Regarding claim 1, Mahajan teaches a method for implementing a hybrid classical-quantum neural network, (This paper has proposed and applied, a hybrid three layer feed forward back propagation quantum inspired neural network for stock price prediction. The input layer is classical, the hidden layer is quantum neuron, and the output layer is classical, pg. 47, right col, second to the last para.) the method comprising:
	constructing, by at least a first processor, (A classical feed forward back propagation neural network has been successively applied and tested in this paper, pg. 47, right col, second to the last para.; Classical Neural networks(CNN) have shown tremendous acceptability in solving problems with non-linear formulations that requires huge processing power, abstract. Examiner notes that the classical neural networks are processed by classical computer)
	a neural network for classification of input data, (classical input data, Fig. 2, pg. 49; The ability of neural networks to discover nonlinear relationships in input data makes them ideal for modeling nonlinear dynamic systems of the stock market has been established, pg. 51, right col, section 10, Results and Discussion, third para.)
	the neural network including a plurality of neural network components; (input layer, hidden layer, and output layer, Fig. 1, pg. 49)
	initiating, by the at least a first processor, (A classical feed forward back propagation neural network has been successively applied and tested in this paper, pg. 47, right col, second to the last para.; Fig. 2; Examiner notes that the classical neural networks are processed by classical computer) 
	training of the neural network using training data; (classical neural network learning by feedback, Fig. 1, pg. 49; A total of 7 years (2003-2010) daily data were considered, pg. 51, left col, second to the last para.)
	determining, upon completing a portion of the training of the neural network, by the at least a first processor, (A classical feed forward back propagation neural network has been successively applied and tested in this paper, pg. 47, right col, second to the last para.; Examiner notes that the classical neural networks are processed by classical computer) 
	a performance level of the neural network; (The performance of the hybrid quantum model has been compared with classical back propagation neural network model having the same number of hidden and output neurons, parameters and data, pg. 51, right col, second para.; Classical Neural Networks (CNN) performance, PG. 52, Fig. 3A-3D) 
	a first subset of the plurality of neural network components for replacement, (classical back propagation neural network model having the same number of hidden, pg. 51, right col, second para. Examiner noes the hidden neurons are a first subset of the neural network components)	
	constructing, by a quantum processor, (It can be further concluded that the processing time in quantum neural networks shall be very small due to the inbuilt capacity of the quantum computers to process the data in parallel … With the concept of copies of quantum processors, the calculations for the inner layer output can be performed in a single iterations, pg. 51, right col, second to the last para.) 
	a quantum component (30 quantum hidden neurons, pg. 51, second para.) 	corresponding to the first subset of the plurality of neural network components; (classical back propagation neural network model having the same number of hidden, pg. 51, right col, second para. Examiner notes this implies 30 classical neurons) and
	replacing the first subset of the plurality of neural network components of the neural network (classical back propagation neural network model having the same number of hidden, pg. 51, right col, second para.)
	with the quantum component (This paper has proposed and applied, a hybrid three layer feed forward back propagation quantum inspired neural network for stock price prediction. The input layer is classical, the hidden layer is quantum neuron, and the output layer is classical, pg. 47, right col, second to the last para. Examiner notes this implies the hidden neurons in the classical neural network has been replaced with a quantum neuron hidden layer) 
	by connecting the quantum component to at least one of a second subset of the plurality of neural network components to construct a hybrid classical-quantum neural network (The hybrid quantum back propagation model uses 30 quantum hidden neurons and 30 classical output neurons, pg. 51, right col, second para.; our hybrid quantum model uses quantum hidden neurons containing single qubit registers and interfaces with its classical component, pg. 51, right col, fifth para. Examiner notes the 30 classical output neurons are a second subset)
	Mahajan does not explicitly teach identifying, a first subset of the plurality of neural network components for replacement, wherein the identifying of the first subset of the plurality of neural network components comprises; determining that the first subset of the plurality of neural network components prevent the performance level of the neural network from reaching a threshold quality level; neural network for classification of input data.
	Chen teaches identifying, a first subset of the plurality of neural network components for replacement, (an insignificant node with little contribution to the overall system is identified and replaced by a new node without changing the model size, pg. 936, right col, first para.) 
	wherein the identifying of the first subset of the plurality of neural network components comprises; determining that the first subset of the plurality of neural network components prevent the performance level of the neural network from reaching a threshold quality level; (At each time step, the RBF (radial basis function neural network, abstract) weights are adapted using the MRLS and and the modeling performance is monitored. If the RBF network performs poorly despite the weight adaptation, pg. 936, right col, first para.; Then, we have the following criterion: an insignificant node is replaced with a new node, where Δ1 is a constant threshold which is set according to the performance requirement, pg. 938, left col, Eq. 12)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mahajan to incorporate the teachings of Chen for the benefit of achieving a very competitive performance by integratively employing a flexible model structure (pg. 946, right col, first para.) which is optimized using quantum particle swarm optimization algorithm (Chen abstract) 
	Cao teaches constructing, by at least a first processor, (classical feedforward neural network is implemented by a classical computer, pg. 7, last two para.)
	a neural network for classification of input data, (the goal is to train a neural network as a binary classifier to compute the function XOR(x1, x2) = x1 ⊕ x2 for any given input (x1, x2), pg. 11, second full para.)
	replacing the first subset of the plurality of neural network components of the neural network (Broadly speaking one could consider our quantum feedforward network a quantized version of a classical neural network where all of the neurons in the hidden layers of the classical network are replaced by quantum neurons, pg. 8, last para. To pg.9 first para.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Mahajan to incorporate the teachings of Cao for the benefit of reproducing a variety of classical neural network constructions while maintaining the ability to process superpositions of inputs and preserve quantum coherence and entanglement (Cao, abstract)

	Regarding claim 6, Modified Mahajan teaches the method of claim 1, Cao teaches wherein the first subset of the plurality of neural network components are identified based upon a firing pattern during inference.  (our realization of threshold dynamics using RUS circuits reflects the integrate-and-fire mechanism of neural computation, pg. 8, last para.)
	The same motivation to combine independent claim 1 applies here.

	Regarding claim 11, Modified Mahajan teaches the method of claim 1, Mahajan teaches wherein the neural network comprises a classical neural network. (A classical feed forward back propagation neural network has been successively applied and tested in this paper, pg. 47, right col, second to the last para.)

	Regarding claim 12, Mahajan teaches computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising: program instructions to construct, by at least a first processor, (Classical Neural networks(CNN) have shown tremendous acceptability in solving problems with non-linear formulations that requires huge processing power and large memory, abstract. Examiner notes that the classical neural networks are processed by classical computer which comprises of program instructions, storage devices, and a processor)
	a neural network for classification of input data, (classical input data, Fig. 2, pg. 49; The ability of neural networks to discover nonlinear relationships in input data makes them ideal for modeling nonlinear dynamic systems of the stock market has been established, pg. 51, right col, section 10, Results and Discussion, third para.)
	the neural network including a plurality of neural network components; (input layer, hidden layer, and output layer, Fig. 1, pg. 49)
	program instructions to initiate, by the at least a first processor, (A classical feed forward back propagation neural network has been successively applied and tested in this paper, pg. 47, right col, second to the last para.; Fig. 2; Examiner notes that the classical neural networks are processed by classical computer) 
	training of the neural network using training data; (classical neural network learning by feedback, Fig. 1, pg. 49; A total of 7 years (2003-2010) daily data were considered, pg. 51, left col, second to the last para.)
	program instructions to determine, upon completing a portion of the training of the neural network, by the at least a first processor, (A classical feed forward back propagation neural network has been successively applied and tested in this paper, pg. 47, right col, second to the last para.; Examiner notes that the classical neural networks are processed by classical computer) 
	a performance level of the neural network; (The performance of the hybrid quantum model has been compared with classical back propagation neural network model having the same number of hidden and output neurons, parameters and data, pg. 51, right col, second para.; Classical Neural Networks (CNN) performance, PG. 52, Fig. 3A-3D) 
	a first subset of the plurality of neural network components for replacement, (classical back propagation neural network model having the same number of hidden, pg. 51, right col, second para. Examiner noes the hidden neurons are a first subset of the neural network components)	
	program instructions to construct, by a quantum processor, (It can be further concluded that the processing time in quantum neural networks shall be very small due to the inbuilt capacity of the quantum computers to process the data in parallel … With the concept of copies of quantum processors, the calculations for the inner layer output can be performed in a single iterations, pg. 51, right col, second to the last para.) 
	a quantum component (30 quantum hidden neurons, pg. 51, second para.) 	corresponding to the first subset of the plurality of neural network components; (classical back propagation neural network model having the same number of hidden, pg. 51, right col, second para. Examiner notes this implies 30 classical neurons) and
	program instructions to replace the first subset of the plurality of neural network components of the neural network (classical back propagation neural network model having the same number of hidden, pg. 51, right col, second para.)
	with the quantum component (This paper has proposed and applied, a hybrid three layer feed forward back propagation quantum inspired neural network for stock price prediction. The input layer is classical, the hidden layer is quantum neuron, and the output layer is classical, pg. 47, right col, second to the last para. Examiner notes this implies the hidden neurons in the classical neural network has been replaced with a quantum neuron hidden layer) 
	by connecting the quantum component to at least one of a second subset of the plurality of neural network components to construct a hybrid classical-quantum neural network (The hybrid quantum back propagation model uses 30 quantum hidden neurons and 30 classical output neurons, pg. 51, right col, second para.; our hybrid quantum model uses quantum hidden neurons containing single qubit registers and interfaces with its classical component, pg. 51, right col, fifth para. Examiner notes the 30 classical output neurons are a second subset)
	Mahajan does not explicitly teach program instructions to identify, a first subset of the plurality of neural network components for replacement, wherein the identifying of the first subset of the plurality of neural network components comprises; determining that the first subset of the plurality of neural network components prevent the performance level of the neural network from reaching a threshold quality level; neural network for classification of input data.
	Chen teaches program instructions to identify, a first subset of the plurality of neural network components for replacement, (an insignificant node with little contribution to the overall system is identified and replaced by a new node without changing the model size, pg. 936, right col, first para.) 
	wherein the identifying of the first subset of the plurality of neural network components comprises; determining that the first subset of the plurality of neural network components prevent the performance level of the neural network from reaching a threshold quality level; (At each time step, the RBF (radial basis function neural network, abstract) weights are adapted using the MRLS and the modeling performance is monitored. If the RBF network performs poorly despite the weight adaptation, pg. 936, right col, first para.; Then, we have the following criterion: an insignificant node is replaced with a new node, where Δ1 is a constant threshold which is set according to the performance requirement, pg. 938, left col, Eq. 12)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mahajan to incorporate the teachings of Chen for the benefit of achieving a very competitive performance by integratively employing a flexible model structure (pg. 946, right col, first para.) which is optimized using quantum particle swarm optimization algorithm (Chen abstract) 
	Cao teaches programs to construct, by at least a first processor, (classical feedforward neural network is implemented by a classical computer, pg. 7, last two para.)
	a neural network for classification of input data, (the goal is to train a neural network as a binary classifier to compute the function XOR (x1, x2) = x1 ⊕ x2 for any given input (x1, x2), pg. 11, second full para.)
	program instructions to replace the first subset of the plurality of neural network components of the neural network (Broadly speaking one could consider our quantum feedforward network a quantized version of a classical neural network where all of the neurons in the hidden layers of the classical network are replaced by quantum neurons, pg. 8, last para. To pg.9 first para.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Mahajan to incorporate the teachings of Cao for the benefit of reproducing a variety of classical neural network constructions while maintaining the ability to process superpositions of inputs and preserve quantum coherence and entanglement (Cao, abstract)

	Regarding claim 17, Modified Mahajan teaches computer usable program product of claim 12, Cao teaches wherein the first subset of the plurality of neural network components are identified based upon a firing pattern during inference.  (our realization of threshold dynamics using RUS circuits reflects the integrate-and-fire mechanism of neural computation, pg. 8, last para.)
	The same motivation to combine independent claim 1 applies here.

	Regarding claim 20, Mahajan teaches a computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising: (Classical Neural networks (CNN) have shown tremendous acceptability in solving problems with non-linear formulations that requires huge processing power and large memory, abstract. Examiner notes that the classical neural networks are processed by classical computer which comprises of program instructions, storage devices, and a processor)
	program instructions to construct, by the at least a first processor, (A classical feed forward back propagation neural network has been successively applied and tested in this paper, pg. 47, right col, second to the last para.; Classical Neural networks (CNN) have shown tremendous acceptability in solving problems with non-linear formulations that requires huge processing power, abstract. Examiner notes that the classical neural networks are processed by classical computer)	a neural network for classification of input data, (classical input data, Fig. 2, pg. 49; The ability of neural networks to discover nonlinear relationships in input data makes them ideal for modeling nonlinear dynamic systems of the stock market has been established, pg. 51, right col, section 10, Results and Discussion, third para.)
	the neural network including a plurality of neural network components; (input layer, hidden layer, and output layer, Fig. 1, pg. 49)
	program instructions to initiate, by the at least a first processor, (A classical feed forward back propagation neural network has been successively applied and tested in this paper, pg. 47, right col, second to the last para.; Fig. 2; Examiner notes that the classical neural networks are processed by classical computer)	training of the neural network using training data; (classical neural network learning by feedback, Fig. 1, pg. 49; A total of 7 years (2003-2010) daily data were considered, pg. 51, left col, second to the last para.)
	program instructions to determine, upon completing a portion of the training of the neural network, by the at least a first processor, (A classical feed forward back propagation neural network has been successively applied and tested in this paper, pg. 47, right col, second to the last para.; Examiner notes that the classical neural networks are processed by classical computer) 
	a performance level of the neural network; (The performance of the hybrid quantum model has been compared with classical back propagation neural network model having the same number of hidden and output neurons, parameters and data, pg. 51, right col, second para.; Classical Neural Networks (CNN) performance, pg. 52, Fig. 3A-3D) 
	a first subset of the plurality of neural network components for replacement, (classical back propagation neural network model having the same number of hidden, pg. 51, right col, second para. Examiner noes the hidden neurons are a first subset of the neural network components)	
	program instructions to construct, by a quantum processor, (It can be further concluded that the processing time in quantum neural networks shall be very small due to the inbuilt capacity of the quantum computers to process the data in parallel … With the concept of copies of quantum processors, the calculations for the inner layer output can be performed in a single iterations, pg. 51, right col, second to the last para.) 
	a quantum component (30 quantum hidden neurons, pg. 51, second para.) 	corresponding to the first subset of the plurality of neural network components; (classical back propagation neural network model having the same number of hidden, pg. 51, right col, second para. Examiner notes this implies 30 classical neurons) and
	program instructions to replace the first subset of the plurality of neural network components of the neural network (classical back propagation neural network model having the same number of hidden, pg. 51, right col, second para.)
	with the quantum component (This paper has proposed and applied, a hybrid three layer feed forward back propagation quantum inspired neural network for stock price prediction. The input layer is classical, the hidden layer is quantum neuron, and the output layer is classical, pg. 47, right col, second to the last para. Examiner notes this implies the hidden neurons in the classical neural network has been replaced with a quantum neuron hidden layer) 
	by connecting the quantum component to at least one of a second subset of the plurality of neural network components to construct a hybrid classical-quantum neural network (The hybrid quantum back propagation model uses 30 quantum hidden neurons and 30 classical output neurons, pg. 51, right col, second para.; our hybrid quantum model uses quantum hidden neurons containing single qubit registers and interfaces with its classical component, pg. 51, right col, fifth para. Examiner notes the 30 classical output neurons are a second subset)
	Mahajan does not explicitly teach program instructions to identify, a first subset of the plurality of neural network components for replacement, wherein the identifying of the first subset of the plurality of neural network components comprises; determining that the first subset of the plurality of neural network components prevent the performance level of the neural network from reaching a threshold quality level; neural network for classification of input data.
	Chen teaches program instructions to identify, a first subset of the plurality of neural network components for replacement, (an insignificant node with little contribution to the overall system is identified and replaced by a new node without changing the model size, pg. 936, right col, first para.) 
	wherein the identifying of the first subset of the plurality of neural network components comprises; determining that the first subset of the plurality of neural network components prevent the performance level of the neural network from reaching a threshold quality level; (At each time step, the RBF (radial basis function neural network, abstract) weights are adapted using the MRLS and the modeling performance is monitored. If the RBF network performs poorly despite the weight adaptation, pg. 936, right col, first para.; Then, we have the following criterion: an insignificant node is replaced with a new node, where Δ1 is a constant threshold which is set according to the performance requirement, pg. 938, left col, Eq. 12)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mahajan to incorporate the teachings of Chen for the benefit of achieving a very competitive performance by integratively employing a flexible model structure (pg. 946, right col, first para.) which is optimized using quantum particle swarm optimization algorithm (Chen abstract) 
	Cao teaches programs to construct, by at least a first processor, (classical feedforward neural network is implemented by a classical computer, pg. 7, last two para.)
	a neural network for classification of input data, (the goal is to train a neural network as a binary classifier to compute the function XOR (x1, x2) = x1 ⊕ x2 for any given input (x1, x2), pg. 11, second full para.)
	program instructions to replace the first subset of the plurality of neural network components of the neural network (Broadly speaking one could consider our quantum feedforward network a quantized version of a classical neural network where all of the neurons in the hidden layers of the classical network are replaced by quantum neurons, pg. 8, last para. To pg.9 first para.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Mahajan to incorporate the teachings of Cao for the benefit of reproducing a variety of classical neural network constructions while maintaining the ability to process superpositions of inputs and preserve quantum coherence and entanglement (Cao, abstract)

5.	Claims 2, 10 and 13 are rejected under 35 U.S.C 103 as being unpatentable over Mahajan (“A quantum neural network approach for portfolio selection.”  
 International Journal of Computer Applications 29.4 (2011): 47-54.) in view of Chen et al. ("Online modeling with tunable RBF network." IEEE transactions on cybernetics 43.3 (2013): 935-947.) in view of Cao et al (Quantum Neuron: an elementary building block for machine learning on quantum computers, arXiv:1711.11240v1 [quant-ph] 30 Nov 2017) and further in view of Adachi et al (US20150317558)

	Regarding claim 2, Modified Mahajan teaches the method of claim 1, Modified Mahajan does not explicitly teach further comprising: receiving one or more user defined parameters, wherein the neural network is constructed based upon the one or more user defined parameters.
	 Adachi teaches further comprising: receiving one or more user defined parameters, wherein the neural network is constructed based upon the one or more user defined parameters. (In the first column of the table in FIG. 2, parameters of neural networks indicative of a size of a neural network are given in a form of a series of numbers in each row, … For example, for a neural network having a neural network parameter of 4/4/4/4/4, the neural network includes five layers and each layer includes four nodes, and the total number of nodes is 20 [0039]). According to the Applicant user defined parameters 814 include parameters of neural network 802 such as a learning rate, number of layers, neuron population in each layer, and activation functions associated (Instant specification: US20200285947)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Mahajan to incorporate the teachings of Adachi for the benefit of quantum annealing (QA) device that can be configured to act as a neural network and used to speed up the training process of a deep learning neural network (Adachi, [0033])

	Regarding claim 10, Modified Mahajan teaches the method of claim 1, Adachi teaches wherein the at least a first processor comprises a classical processor. (FIG. 3 shows a hybrid classical/quantum computing architecture 300 used for training deep learning networks, [0041])
	The same motivation to combine as dependent claim 2 applies here.

	Regarding claim 13, Modified Mahajan teaches computer usable program product of claim 12, Mahajan teaches further comprising: program instructions to receive (A classical feed forward back propagation neural network has been successively applied and tested in this paper, pg. 47, right col, second to the last para.; Classical Neural networks(CNN) have shown tremendous acceptability in solving problems with non-linear formulations that requires huge processing power, abstract. Examiner notes that the classical neural networks are processed by classical computer which comprises program instructions)
	Modified Mahajan does not explicitly teach one or more user defined parameters, wherein the neural network is constructed based upon the one or more user defined parameters
	Adachi teaches one or more user defined parameters, wherein the neural network is constructed based upon the one or more user defined parameters (In the first column of the table in FIG. 2, parameters of neural networks indicative of a size of a neural network are given in a form of a series of numbers in each row, … For example, for a neural network having a neural network parameter of 4/4/4/4/4, the neural network includes five layers and each layer includes four nodes, and the total number of nodes is 20 [0039]). According to the Applicant user defined parameters 814 include parameters of neural network 802 such as a learning rate, number of layers, neuron population in each layer, and activation functions associated (Instant specification: US20200285947)
	The same motivation to combine as dependent claim 2 applies here.

6.	Claims 3-5 and 14-16 are rejected under 35 U.S.C 103 as being unpatentable over Mahajan (“A quantum neural network approach for portfolio selection.”  
 International Journal of Computer Applications 29.4 (2011): 47-54.) in view of Chen et al. ("Online modeling with tunable RBF network." IEEE transactions on cybernetics 43.3 (2013): 935-947.) in view of Cao et al (Quantum Neuron: an elementary building block for machine learning on quantum computers, arXiv:1711.11240v1 [quant-ph] 30 Nov 2017) and further in view of Matsuura et al (Probability of Fuzzy Set Theory And Probability Amplitude of Quantum Neurons (Similarities And Physical Quantities of Quantum Neural Networks), International Journal of Innovative Computing, Information and Control Volume 12, Number 2, April 2016)

	Regarding claim 3, Modified Mahajan teaches the method of claim 1, Modified Mahajan does not explicitly teach wherein the quantum component comprises a quantum kernel component. 
	Matsuura teaches wherein the quantum component comprises a quantum kernel component (Description of Quantum Neural Network Using Feynman Path Integral section 3, pg. 505)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Mahajan to incorporate the teachings of Matsuura for the benefit of rewriting various classical neural networks into the quantum ones by using formulas, and expressions that are not static expressions of quantum state but they are dynamic descriptions of the propagations and the time developments of systems, which correspond to polariton conductions and their motions (Matsuura, pg. 508, first para.)

	Regarding claim 4, Modified Mahajan teaches the method of claim 3, Mahajan teaches that is equivalent to or provides improved classification performance over a feature space associated with the first subset of the plurality of neural network components. (The performance of the hybrid quantum model has been compared with classical back propagation neural network model having the same number of hidden and output neurons, parameters and data, pg. 51, right col, second para.; Classical Neural Networks (CNN) performance, PG. 52, Fig. 3A-3D) 
	Modified Mahajan does not explicitly teach teaches wherein the quantum kernel component implements a quantum feature space.
	Matsuura teaches wherein the quantum kernel component implements a quantum feature space (the quantum outputs are given by the following relation …. In the projection of the coordinate space, last para, pg. 508 to fist para., pg. 509)
	The same motivation to combine as dependent claim 3 applies here.
	
	Regarding claim 5, Modified Mahajan teaches the method of claim 1, Modified Mahajan does not explicitly teach wherein the first subset of the plurality of neural network components are identified based upon a sensitivity of the first subset of the plurality of neural network components to input data during training.
	Matsuura teaches wherein the first subset of the plurality of neural network components are identified based upon a sensitivity of the first subset of the plurality of neural network components to input data during training. (Our propagating operator of neuron’s model is to have four effects, which mainly contain neural conductions, … thermal noise, and interferences nearby synaptic junction. And errors are induced by various interference and noise., pg. 515, first para.) According to the disclosure, Applicant stated that “noise is introduced via a different sample to determine that the node is “not sensitive enough.” (instant specification: US20200285947)
	The same motivation to combine as dependent claim 3 applies here.

	Regarding claim 14, Modified Mahajan teaches computer usable program product of claim 12, Modified Mahajan does not explicitly teach wherein the quantum component comprises a quantum kernel component. 
	Matsuura teaches wherein the quantum component comprises a quantum kernel component (Description of Quantum Neural Network Using Feynman Path Integral section 3, pg. 505)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Mahajan to incorporate the teachings of Matsuura for the benefit of rewriting various classical neural networks into the quantum ones by using formulas, and expressions that are not static expressions of quantum state but they are dynamic descriptions of the propagations and the time developments of systems, which correspond to polariton conductions and their motions (Matsuura, pg. 508, first para.)

	Regarding claim 15, of Modified Mahajan teaches computer usable program product of claim 14, Mahajan teaches that is equivalent to or provides improved classification performance over a feature space associated with the first subset of the plurality of neural network components. (The performance of the hybrid quantum model has been compared with classical back propagation neural network model having the same number of hidden and output neurons, parameters and data, pg. 51, right col, second para.; Classical Neural Networks (CNN) performance, pg. 52, Fig. 3A-3D)
	Modified Mahajan does not explicitly teach wherein the quantum kernel component implements a quantum feature space.
	Matsuura teaches wherein the quantum kernel component implements a quantum feature space (the quantum outputs are given by the following relation … In the projection of the coordinate space, last para, pg. 508 to first para., pg. 509)
	The same motivation to combine as dependent claim 14 applies here.

	Regarding claim 16, Modified Mahajan teaches computer usable program product of claim 12, Modified Mahajan does not explicitly teach wherein the first subset of the plurality of neural network components are identified based upon a sensitivity of the first subset of the plurality of neural network components to input data during training.
	Matsuura teaches wherein the first subset of the plurality of neural network components are identified based upon a sensitivity of the first subset of the plurality of neural network components to input data during training. (Our propagating operator of neuron’s model is to have four effects, which mainly contain neural conductions … thermal noise, and interferences nearby synaptic junction. And errors are induced by various interference and noise, pg. 515, first para.). According to the disclosure, Applicant stated that “noise is introduced via a different sample to determine that the node is “not sensitive enough.” (Instant specification: US20200285947)
	The same motivation to combine as dependent claim 14 applies here

7.	Claims 7 - 9 are rejected under 35 U.S.C 103 as being unpatentable over Mahajan (“A quantum neural network approach for portfolio selection.”  
 International Journal of Computer Applications 29.4 (2011): 47-54.) in view of Chen et al. ("Online modeling with tunable RBF network." IEEE transactions on cybernetics 43.3 (2013): 935-947.) in view of Cao et al (Quantum Neuron: an elementary building block for machine learning on quantum computers, arXiv:1711.11240v1 [quant-ph] 30 Nov 2017) and further in view of Xiao et al (Hybrid Quantum Neural Networks Model Algorithm and Simulation, 2009 Fifth International Conference on Natural Computation)

	Regarding claim 7, Modified Mahajan teaches the method of claim 1, Chen teaches monitoring a performance of the hybrid classical-quantum neural network ((At each time step, the RBF (radial basis function neural network, abstract) weights are adapted using the MRLS and and the modeling performance is monitored. If the RBF network performs poorly despite the weight adaptation, pg. 936, right col, first para.)
	The same motivation to combine independent claim 1 applies here.
	Modified Mahajan does not explicitly teach further comprising: monitoring a performance of the hybrid classical-quantum neural network to determine a quality level of classification results of the hybrid classical-quantum neural network.
	Xiao teaches monitoring a performance of the hybrid classical-quantum neural network to determine a quality level of classification results of the hybrid classical-quantum neural network. (QNN model as Hybrid Quantum neural networks model, pg. 165, right col, Fig. 2, and a two-pattern classification problem to determine the pattern of nine points distribution on the plane by QNN (pg. 166, right col, Exp. 1) and the QNN reaches convergence (which is when the network has learned to properly respond to a set of training patterns within some margin error) after 12242 steps, and the approximation error is 0.0499 which reads on a quality level of results, pg. 167, right col, last para.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Mahajan to incorporate the teachings of Xiao for the benefit or parallelism and high efficiency quantum computation (Xiao, pg. 168, Conclusions)

	Regarding claim 8, Modified Mahajan teaches the method of claim 7, Xiao teaches further comprising: identifying, responsive to determining that the quality level does not meet a threshold value (Xiao, p. 166, “if E < ε or t > Max then go to Step5, else t = t +1, go to Step3”, where ε is output error) one or more other neural network components for replacement (Xiao, p. 165-166, “go to Step3” where Step 3 is “Compute network output according to Eq.(5)” and Eq. (5) is in-out relation of the QNN).
	The same motivation to combine as dependent claim 7 applies here.

	Regarding claim 9, Modified Mahajan teaches the method of claim 1, Modified Mahajan does not explicitly teach receiving input data; classifying the input data using the hybrid classical-quantum neural network; and outputting a classification result indicative of the determined classification of the input data.
	Xiao teaches receiving input data; (input samples data, pg. 166, right col, Table 1)
	classifying the input data using the hybrid classical-quantum neural network; (a two-pattern classification problem to determine the pattern of nine points distribution on the plane by QNN (pg. 166, right col, Exp. 1) 
	and outputting a classification result indicative of the determined classification of the input data. (output a classification result of 0 and 1, output data, pg. 166, right col, Table 1, Learning results shown in Table 2)
	The same motivation to combine as dependent claim 7 applies here

8.	Claims 18 and 19 are rejected under 35 U.S.C 103 as being unpatentable over Mahajan (“A quantum neural network approach for portfolio selection.”  
 International Journal of Computer Applications 29.4 (2011): 47-54.) in view of Chen et al. ("Online modeling with tunable RBF network." IEEE transactions on cybernetics 43.3 (2013): 935-947.) in view of Cao et al (Quantum Neuron: an elementary building block for machine learning on quantum computers, arXiv:1711.11240v1 [quant-ph] 30 Nov 2017) and further in view of Wiebe et al (US11157828 filed on 06/16/2017)

	Regarding claim 18, Modified Mahajan teaches the computer usable program product of claim 12, Modified Mahajan does not explicitly teach wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system.
	Wiebe teaches wherein the computer usable code is stored in a computer readable storage device in a data processing system, (Computer readable media are any available media (e.g., memory or storage device) that can be accessed by a computing environment, col 24, lines 39-41; The storage 3140 can store instructions for the software 3180 implementing the quantum circuit (e.g., Quantum Boltzman machine, col 24, lines 12-14) 
	and wherein the computer usable code is transferred over a network from a remote data processing system. (a computer running a browser or other software connected to a network 3312, …., the computing device 3320 is configured to communicate with multiple computing devices 3330, 3331, 3332 (e.g., remote servers or other distributed computing devices, such as one or more servers in a cloud computing environment), col 25, lines 27-39)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Modified Mahajan to incorporate the teachings of Wiebe for the benefit of storing information which can be accesses by the computing environment (Wiebe, col 24, lines 10-11)

	Regarding claim 19, Modified Mahajan teaches the computer usable program product of claim 12, Modified Mahajan does not explicitly teach wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system
	Wiebe teaches wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (Networked computing device 3320 can be, for example, a computer running a browser or other software connected to a network 3312, ….,the computing device 3320 is configured to communicate with multiple computing devices 3330, 3331, 3332 (e.g., remote servers or other distributed computing devices, such as one or more servers in a cloud computing environment), col 25, lines 27-39)
	The same motivation to combine as dependent claim 18 applies here.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAM MOSUNMOLA GODO whose telephone number is (571)272-8670. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.G./Examiner, Art Unit 2121                                    

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121